DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
December 2, 1997
Dear State Health Official:
The Balanced Budget Act of 1997, Public Law 105-33, established Title XXI of the Social Security Act. Title XXI
enables States to extend health care coverage to uninsured children under a new State Child Health Insurance Program
(CHIP), the Title XIX Medicaid Program, or a combination of both programs. Title XXI requires States to submit plans
for approval by the Secretary of the Department of Health and Human Services in order to receive funds for providing
health care coverage.
The two enclosures to this letter are intended to provide States with an overview of the process that the Department of
Health and Human Services has developed to review and approve Title XXI plans. The first enclosure is a guide that
explains the approval process for Title XXI proposals. It includes guidance on how to submit a plan and describes how the
review will be conducted. The second enclosure is a chart which provides an overview of the approximate time frames for
the steps in the review process. We plan to address the issues discussed in the enclosures in a Notice of Proposed
Rulemaking with an opportunity for public comment, and in manual provisions, as appropriate.
The instructions in the enclosed guide are more current than the instructions for submittal originally issued with the draft
application template and, therefore, States should follow this guide when submitting their Title XXI plans. One change to
note is that the number of copies to be sent to the Health Care Financing Administration (HCFA) Central Office is twenty
(20), but may be reduced to only three (3) if the submittal is done either electronically or on disk in WordPerfect 6.1
format. The HCFA Regional Office for your area also should be sent three (3) copies of the plan (one copy if submitted
electronically or on disk) at the same time it is submitted to HCFA Central Office. We plan to revise the instructions in
the draft application template to reflect these changes. We strongly urge you to submit the plan on disk or electronically,
as this facilitates distribution of the plan and expedites the process.
If you have any questions or require further information, please contact your HCFA Regional Office.
Sincerely,
/s/
Sally K. Richardson
Director
Enclosures
Addressees:
Governor's Office All HCFA Regional Administrators All HCFA Associate Regional Administrators for Medicaid and
State Operations Ms. Lee Partridge, Director - Health Policy Unit - American Public Welfare Association Ms. Jennifer
Baxendell, Senior Policy Analyst - Human Resources Group - National Governors' Association Ms. Joy Wilson, Director
- Health Committee - National Conference of State Legislatures All Regional Health Administrators All Regional
Directors

